Name: Commission Implementing Decision (EU) 2018/998 of 12 July 2018 amending Annex I to Decision 2009/177/EC as regards the status of Croatia for koi herpes virus (KHV) disease, of Finland for infectious haematopoietic necrosis (IHN), the list of areas in Ireland free of Bonamia ostreae, the list of areas in the United Kingdom free of Marteilia refringens and amending Annex I to Decision 2010/221/EU as regards the list of areas in the United Kingdom free of Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) (notified under document C(2018) 4381) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  natural environment;  health;  Europe
 Date Published: 2018-07-16

 16.7.2018 EN Official Journal of the European Union L 178/9 COMMISSION IMPLEMENTING DECISION (EU) 2018/998 of 12 July 2018 amending Annex I to Decision 2009/177/EC as regards the status of Croatia for koi herpes virus (KHV) disease, of Finland for infectious haematopoietic necrosis (IHN), the list of areas in Ireland free of Bonamia ostreae, the list of areas in the United Kingdom free of Marteilia refringens and amending Annex I to Decision 2010/221/EU as regards the list of areas in the United Kingdom free of Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) (notified under document C(2018) 4381) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2), 49(1), 50(3), 51(2) and 53(3) thereof, Whereas: (1) Part C of Annex I to Commission Decision 2009/177/EC (2) sets out the list of Member States, zones and compartments declared free of certain diseases referred to in Part II of Annex IV to Directive 2006/88/EC. (2) On that list currently the whole territory of Croatia is declared free from koi herpes virus (KHV) disease and the whole territory of Finland is declared free from infectious haematopoietic necrosis (IHN). However, in recent years these Member States have declared several outbreaks of those diseases, respectively. (3) Both Member States sent information to the Commission which indicate that they have taken measures in accordance with Directive 2006/88/EC in order to deal with those outbreaks. Those measures are still ongoing in some areas. (4) On that list currently the whole coastline of Ireland is declared free from Bonamia ostreae with the exception of eight bays. Due to a recent outbreak of Bonamia ostreae which occurred in another bay in the area of Ireland listed as free from that disease, restrictions have been put in place and are still applied in accordance with Directive 2006/88/EC. (5) Furthermore, the whole coastline of Northern Ireland is declared free from Marteilia refringens. However, the United Kingdom has declared two outbreaks of this disease in two different bays in Northern Ireland. Movement restrictions have been put in place and are still applied in accordance with Directive 2006/88/EC. (6) In accordance with the information sent by Croatia, Finland, Ireland and the United Kingdom, the areas concerned should not be listed as free from the respective diseases and the geographical demarcation of the disease-free areas for Croatia, Finland, Ireland and the United Kingdom should therefore be updated. (7) Annex I to Commission Decision 2010/221/EU (3) sets out the list of Member States, zones and compartments which are regarded as being free of certain diseases not referred to in Part II of Annex IV to Directive 2006/88/EC (8) On that list currently, the territory of Northern Ireland in the United Kingdom is regarded as being free from Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) with the exception of certain bays. Due to a recent outbreak of OsHV-1 Ã ¼Var which occurred in another bay, the geographical demarcation of the disease-free area for the United Kingdom should be updated. (9) Annex I to Decision 2009/177/EC and Annex I to Decision 2010/221/EU should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Part C of Annex I to Decision 2009/177/EC, in the table, the fourth column Geographical demarcation of the disease-free area (Member State, zones or compartments) is amended as follows: (1) in the row Koi herpes virus (KHV) disease, the entry for Croatia is replaced by the following: Whole territory, except the following zones: the zone comprising the aquaculture production business at Donji Miholjac (approval number 2HR0109) together with the Drava river from the dam of Dubrava to its mouth into the Danube river and the zone comprising the aquaculture production business at Grudnjak (approval number 2HR0177) together with the whole water course of the VuÃ ica river to its mouth to the KaraÃ ¡ica river and from there the KaraÃ ¡ica river to its mouth to the Drava river; (2) in the row Infectious haematopoietic necrosis (IHN), the entry for Finland is replaced by the following: Whole territory, except the coastal compartment in Ii, Kuivaniemi, and the following water catchment areas: 14.72 Virmasvesi, 14.73 Nilakka, 4.74 SaarijÃ ¤rvi area and 4.41 Pielinen area; (3) in the row Infection with Bonamia ostreae, the entry for Ireland is replaced by the following: The whole coastline of Ireland, except: 1. Cork Harbour; 2. Galway Bay; 3. Ballinakill Harbour; 4. Clew Bay; 5. Achill Sound; 6. Loughmore, Blacksod Bay; 7. Lough Foyle; 8. Lough Swilly; 9. Kilkieran Bay.; (4) in the row Infection with Marteilia refringens, the entry for the United Kingdom is replaced by the following: The whole coastline of Great Britain. The whole coastline of Northern Ireland, except Belfast Lough and Dundrum Bay. The whole coastline of Guernsey and Herm. The coastal area of the States of Jersey: the area consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The area is situated in the Normano-Breton Gulf, on the south side of the English Channel. The whole coastline of the Isle of Man. Article 2 In Annex I to Decision 2010/221/EU, in the table, in the fourth column Geographical demarcation of the area with approved national measures, in the row Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var), the entry for the United Kingdom is replaced by the following: The territory of Great Britain, except The River Roach, River Crouch, Blackwater Estuary and River Colne in Essex, the north Kent Coast, Poole Harbour in Dorset and The River Teign in Devon The territory of Northern Ireland except Dundrum Bay, Killough Bay, Lough Foyle, Carlingford Lough, Larne Lough and Strangford Lough The territory of Guernsey. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 July 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) Commission Decision 2009/177/EC of 31 October 2008 implementing Council Directive 2006/88/EC as regards surveillance and eradication programmes and disease-free status of Member States, zones and compartments (OJ L 63, 7.3.2009, p. 15). (3) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (OJ L 98, 20.4.2010, p. 7).